Citation Nr: 0112601	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-08 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel



REMAND

The veteran reportedly served on active duty from September 
1949 to June 1952; however, only active duty from September 
1951 to June 1952 has been verified.  There is a hand-written 
notation in the claims file saying that active service has 
been verified.  However, because morning reports containing 
the veteran's name reflect that he was in the Army prior to 
September 1951, the RO should obtain documented verification 
of the veteran's full period of service.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the above claim. 

This claim must be readjudicated by the RO in light of a 
change in the law.  The RO denied this claim as not well 
grounded; however, with the recent passage of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), the well-grounded claim 
requirement for all claimants seeking entitlement to veterans 
benefits has been eliminated.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal has been concluded, the 
version of the law or regulation that is most favorable to 
the claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  As the changes enacted by the VCAA are 
clearly more favorable to the appellant, the RO must 
readjudicate this claim.
 
In this case, the RO attempted to retrieve the veteran's 
service medical records, but was unsuccessful.  The National 
Personnel Records Center (NPRC) reported that the veteran's 
service medical records may have been among those destroyed 
by fire in July 1973.  The veteran has completed the NA Form 
13055, Request for Information Needed to Reconstruct Medical 
Data, in an attempt to assist in searching for alternative 
sources with respect to his claim.  The only medical records 
relating to the veteran's service that have been associated 
with his claims file are morning reports.  These morning 
reports only indicate that the veteran received treatment in 
August 1951 without specifying the nature of treatment. 

VA regulations provide that where there is a lack of service 
medical records, service connection may be shown through 
other evidence.  Smith v. Derwinski, 2 Vet. App. 147 (1992); 
38 C.F.R. § 3.303(a) (2000).  The VA Adjudication Procedure 
Manual, M21-1, sets forth procedures for development of the 
evidence in fire-related cases, at Part III, paragraphs 4.23, 
4.25, and 4.29.  The RO has not advised the veteran that he 
may submit alternative evidentiary materials.  This evidence 
may be statements from service medical personnel, "buddy" 
statements, employment physical examinations, insurance 
examinations, pharmacy prescription records, letters written 
during service, etc.  The veteran should be informed of these 
alternate documents and be given an opportunity to more fully 
develop his case.  Therefore, additional development is 
warranted in this regard.

VA has a duty to make reasonable efforts to obtain relevant 
records that the veteran adequately identifies.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)).  Here, potentially 
relevant medical records have not been obtained by the RO.  
For example, a July 1998 VA hospital admission and discharge 
report indicated that the veteran was diagnosed with bipolar 
disorder type I at the Smith County Hospital.  Also, this 
report noted that the veteran had a history of voluntary 
admission in 1950 at the Georgia Psychiatric Facility.  There 
is no indication that any attempt has been made to retrieve 
the veteran's treatment reports from either facility.  On 
remand, the RO should request that the veteran provide a 
release for the records from the Smith County Hospital and 
the Georgia Psychiatric Facility and then attempt to obtain 
them.

The veteran has also reported that he receives Social 
Security benefits.  He has not asserted that these benefits 
are for disability, and it appears from the context that they 
may be age-related Social Security benefits.  However, the 
veteran should be asked whether he received Social Security 
disability benefits, and, if so, the records relating to any 
award of such disability benefits should be obtained on 
remand.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(c)); see 
also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Furthermore, the veteran should be asked to provide the names 
and addresses, approximate dates of treatment or 
consultation, and appropriate releases for any private care 
providers who have examined or treated him for any acquired 
psychiatric disorders or complaints since his separation from 
service.  If any such treatment is adequately identified and 
appropriate releases provided, the RO should attempt to 
obtain those records.

If any development efforts are unsuccessful, notify the 
claimant of the records that have not been obtained, of the 
efforts undertaken to develop those records, and of further 
action to be taken in connection with the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

Finally, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(d)).  The veteran should be afforded a VA 
examination to determine whether it is at least as likely as 
not that any current psychiatric disorder is related to his 
active service.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate his claim and of what part of 
such evidence the Secretary will attempt 
to obtain on his behalf.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
include informing him of the need for the 
following:

a.  alternate documents that might 
substitute for service medical 
records, such as statements from 
service medical personnel, "buddy" 
statements, employment physical 
examinations, insurance 
examinations, pharmacy prescription 
records, letters written during 
service, etc.

b.  a release (showing the inclusive 
dates of treatment) for the 
veteran's complete treatment records 
from the Smith County Hospital and 
the Georgia Psychiatric Facility;

c.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for any psychiatric disorder 
since his separation from service; 
and

d.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
any psychiatric disorder since his 
separation from service.

2.  Request all private treatment records 
for which the appellant provides releases, 
and associate with the claims file all VA 
treatment records for which he provides 
adequate identifying information.  If any 
development undertaken pursuant to 
information or releases provided by the 
appellant above is unsuccessful, undertake 
appropriate notification action.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)).

3.  Ask the veteran whether the Social 
Security benefits he receives are 
disability benefits, and, if so, the date 
of the award of such disability benefits.  
If they are disability benefits, request 
the administrative and medical records 
relating to the appellant's Social 
Security disability claim and associate 
them with the claims file.  

4.  If any development undertaken pursuant 
to information or releases provided by the 
appellant above is unsuccessful, undertake 
appropriate notification action, to 
include notifying the appellant what 
efforts were undertaken to develop the 
evidence, what records have been obtained, 
and what further action will be taken.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b)). 

5.  After the foregoing development has 
been accomplished, schedule the veteran 
for a VA psychiatric examination.  The 
examiner should be provided a copy of this 
remand together with the veteran's entire 
claims folder, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  If any testing is 
necessary to evaluate the disability, that 
testing should be done and the results 
reviewed before submission of the 
examination report.

The examiner should specifically express 
an opinion as to the whether it is at 
least as likely as not that any current 
psychiatric disorder arose during or is 
attributable to disease or injury in 
service.

The medical rationale for the opinion(s) 
should be provided, citing the objective 
medical findings leading to the 
conclusion.  

6.  Review the claims file and ensure 
that no other notification or development 
action in addition to that directed above 
is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.  If the examination report 
does not include adequate responses to 
the specific opinion requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000);  see 
also Stegall v. West, 11 Vet. App. 268 
(1998). 

Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	
		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


